DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-7, 9-18, 20-24 (renumbered as 1-22, for issue) are allowed. 
Independent claims 1, and 14 respectively recites the limitations: 
analyzing the captured CTA images with a CTA image analysis program to identify features within the CTA images, wherein the CTA image analysis program comprises a machine-learning algorithm that has been trained to associate features within CTA images with a variety of results obtained through analysis performed on perfusion imaging data obtained from a population of previous stroke patients; and

the CTA image analysis program associating the identified features within the CTA images with particular results of the analysis performed on the perfusion imaging data and presenting the particular results for the stroke patient based solely upon the analysis of the CTA images, wherein the results at provide an assessment of the stroke patient's brain.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667